Citation Nr: 0213221	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
claim on appeal.

This case was remanded by the Board in January 2001 for 
further development and is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's service medical records are negative for a 
chronic left knee disability.

3.  There is no indication of continuity of symptomatology 
between the veteran's account of an in-service left knee 
injury and current complaints related to a left knee 
disorder.

4.  There is no medical evidence on file which established a 
medical nexus between the veteran's in-service left knee 
injury and current complaints.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the 
veteran's period of active duty; a diagnosed left knee 
disorder is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his left knee in service 
in a motor vehicle accident at the same time he sustained a 
neck injury.  He maintains that his current left knee 
complaints are related to the in-service injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As an initial matter, the Board finds no medical evidence 
related to an in-service motor vehicle accident.  A Health 
Record - Abstract of Service fails to show medical activity 
in 1968, the year the veteran reported that the accident 
occurred.  Therefore, the Board finds no contemporaneous 
documentation that the veteran sustained a left knee injury 
in service.  Nonetheless, even accepting the veteran's 
account that he injured his left knee in service, the Board 
places significant probative value on the service separation 
examination report dated in November 1970 showing a normal 
clinical evaluation of his left knee.  Therefore, the Board 
finds that the service medical records do not support 
findings consistent with a chronic left knee disorder.

Next, post-service medical records are negative for 
complaints related to a left knee disorder for many years 
after service.  Of note, subsequent VA examinations 
undertaken to address other claims over the years show no 
complaints related to the left knee.  Specifically, a 
November 1973 VA examination reflected a normal musculo-
skeletal system.  Further, a March 1985 Agent Orange 
examination noted that the veteran's extremities were 
symmetrical with no atrophy, and normal range of motion and 
strength.  He related that he was in a wreck during service 
and injured to his neck and left leg but did not sustain any 
fractures.  Despite his report of numbness and tightness of 
arms and legs, there was no diagnosis made with respect to a 
left knee disorder.  In August 1988, he was described as 
being fully ambulatory and in no distress.

A December 1999 computerized Health Summary of VA medical 
care noted pain in the joint involving the lower leg.  In 
February 2000, the Health Summary noted a sprain of the 
lateral collateral ligament of the knee.  However, neither of 
these entries identified which extremity was involved and 
established no causal connection between the veteran's 
complaints and military service.  Therefore, this evidence 
does not establish a medical nexus between military service 
and the veteran's complaints related to the lower leg and/or 
knee.

The Board also places significant probative weight on the 
most recent VA examination report dated in September 2001 
which failed to diagnosis a condition related to the 
veteran's left knee.  Of note, the veteran reported an in-
service motor vehicle accident in which he sustained a neck 
injury and stated that he also sustained trauma to the left 
knee at the same time.  After a physical examination, the 
examiner diagnosed a "normal examination of the left knee."  
The examiner concluded that the veteran's "left knee injury 
appears to have resolved without significant sequelae and 
there is no evidence of any significant dysfunction in his 
left knee."  As such, the Board is compelled to conclude 
that there is no evidence of a chronic left knee disorder 
currently shown. 

Therefore, the Board finds that, in the absence of in-service 
treatment for a chronic left knee disorder, no post-service 
treatment for a left knee disorder for many years after 
service separation, no objective medical evidence of a nexus 
between military service and the veteran's current complaints 
related to his left knee, and no currently-diagnosed left 
knee condition, his claim for service connection must be 
denied.

In denying the veteran's claim, the Board has considered his 
statements that he suffered from a left knee disability 
beginning in military service.  Although his statements may 
be probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The assertions are of little probative value in 
light of the other objective evidence of record showing no 
chronic left knee disorder in-service, no continuing findings 
indicative of a left knee disorder, and no current diagnosis 
of a left knee condition.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of any 
current disorder, as well as to medical causation of any 
current disability.  Id.  Even accepting the veteran's 
statements as to an in-service injury, the Board finds that 
there is no chronic disability associated therewith and the 
claim must be denied.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  The veteran was 
informed that he was required to report for VA examination, 
which he did.  As noted above, VA examination of his left 
knee was normal.  In view of this finding, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, he was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  Further, the Board notes that the RO 
provided him with a letter informing him of his due process 
rights under the VCAA in June 2001.  In addition, it appears 
that all records identified by the veteran have been 
associated with the claims file.  Specifically, he reported 
that he had been treated at the Laredo, Texas, outpatient 
treatment clinic and those records were obtained and 
associated with the claims file.  

Moreover, the claim was the subject of a Board remand and the 
veteran recently underwent a VA examination expressly for the 
purpose of addressing the claim on appeal.  As such, the 
Board finds that the record as it stands is sufficient to 
decide the claim and no additional development is needed.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.


ORDER

The claim for entitlement to service connection for the 
residuals of a left knee injury is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

